                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF WISCONSIN


    GEEBO LLC,

                  Plaintiff,

    v.
                                                     Case No. 2:19-cv-00175-PP
    VILLAGE OF SOMERS,
    TIMOTHY KITZMAN,
    JEFFREY DAVISON,
    JOHN/JANE DOES,

                  Defendants.




                DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF
                       MOTION FOR SUMMARY JUDGMENT


                                            INTRODUCTION

         This action involves a tavern, The Somers House, operated by the Plaintiff, which is

dissatisfied with restrictions placed on a cabaret license issued by the Village of Somers (the

“Village”) according to the Village ordinances. The Plaintiff has asserted a myriad of evolving

claims against the Village and its officials in its original Complaint, Amended Complaint, and

Proposed Second Amended Complaint. The current operative pleading is Plaintiff’s Amended

Complaint filed with the Court on March 29, 2019.1 This motion seeks dismissal of all of the

claims in the Amended Complaint on the merits and with prejudice.




1
  The Plaintiff filed a Motion for Leave to File Second Amended Complaint on August 5, 2020. The Defendants
opposed that motion and filed a Response to the Motion on August 11, 2020. As of the date of filing of the Motion
for Summary Judgment accompanying this Memorandum, the Court has not ruled on the Plaintiff’s Motion for Leave
to File Second Amended Complaint.



           Case 2:19-cv-00175-PP Filed 09/03/20 Page 1 of 26 Document 61
                                  FACTUAL BACKGROUND

       In April 2015, the Town of Somers incorporated as the Village. (Defs.’ Statement of

Proposed Material Facts (“DSPMF”), ¶ 1.) One year later, the Village adopted an ordinance

requiring local establishments holding a “Class B” liquor license to obtain a cabaret license if they

wish to offer entertainment options such as music or dancing. (Id., ¶¶ 2–4.) The cabaret license

ordinance appeared in Village of Somers Code of Ordinances (the “Village Ordinances”) § 12.15

and required establishments seeking a cabaret license to first file an application for a six month

probationary cabaret license. (Id., ¶¶ 5–8.) If the Village granted an establishment a probationary

license following an investigation of the applicant and deliberation in open session at a public

hearing, and the establishment held the probationary license for six months, then the Village Board

was to consider the issuance of a regular cabaret license, which would again trigger an

investigation of the applicant by the Village. (Id., ¶¶ 6–12.) The cabaret license ordinance featured

a range of rules and limitations relating to cabaret entertainment, and permitted the Village of

Somers Board of Trustees (the “Village Board”) to place additional or further limitations on a

probationary or regular cabaret license. (Id., ¶¶ 9, 12–13.)

       In May 2016, the Plaintiff and five other establishments applied for probationary cabaret

licenses from the Village. (Id., ¶ 14.) The Village then conducted an investigation of each

applicant, which included a report of complaints regarding each establishment from the Kenosha

Sheriff’s Department. (Id., ¶ 15.) The Plaintiff and another applicant, the Upper Deck Bar (“Upper

Deck”), had a significant history of police reports stemming from incidents occurring at or near

those establishments. (Id., ¶ 16-17.) The other four applicants had very few incidents by

comparison. (Id.) In addition, there was at least one instance where a local property owner had




                                                 2

          Case 2:19-cv-00175-PP Filed 09/03/20 Page 2 of 26 Document 61
written to Town/Village of Somers personnel and Board members and complained of noise,

disorderly conduct, and vandalism stemming from the Plaintiff’s establishment. (Id., ¶ 18.)

       At a May 24, 2016 Village Board meeting, the Village Board considered all six

probationary cabaret license applications.     (Id., ¶ 19.)     The Village Board gave particular

consideration to the Plaintiff’s application, along with that of Upper Deck, due to the significant

number of recent incidents involving those particular establishments. (Id., ¶¶ 20–26.) The Village

Board allowed the Plaintiff and Upper Deck to speak publicly through their respective counsel,

and thoroughly discussed the myriad issues occurring at the two establishments. (Id., ¶¶ 20–26.)

Though the Plaintiff had a similar volume of incidents to Upper Deck during the prior twelve

months, the Village Board decided to grant probationary cabaret licenses to each applicant except

for Upper Deck. (Id., ¶¶ 21, 27.) The probationary cabaret licenses were to run until November

20, 2016. (Id., ¶ 28.)

       During the effective period of the Plaintiff’s probationary cabaret license, there were

numerous incidents logged by the Kenosha Sheriff’s Department involving the Plaintiff’s

establishment for a variety of reasons, including noise complaints, complaints regarding numerous

instances of disorderly conduct, and complaints of battery and theft. (Id., ¶ 29.) There were also

numerous phone calls involving the Plaintiff’s establishment documented by the Kenosha Sheriff’s

Department during the same period of time, including for loud music both inside and outside of

the establishment. (Id., ¶ 29.)

       Near the expiration of the probationary cabaret license period, all five probationary cabaret

license-holders applied for regular cabaret licenses.         (Id., ¶ 30.)   However, the Plaintiff’s

application did not provide the Village with sufficient information, and the Village requested

additional information from the Plaintiff on January 18, 2017. (Id., ¶¶ 31–33.) Later that month,



                                                3

          Case 2:19-cv-00175-PP Filed 09/03/20 Page 3 of 26 Document 61
the Village Board granted regular cabaret licenses to the other four applicants. (Id., ¶ 34.) The

Plaintiff then submitted a new regular cabaret license application on February 17, 2017. (Id., ¶ 35.)

        The Village Board considered the Plaintiff’s application at a public meeting on February

28, 2017. (Id., ¶ 36.) By the time the hearing occurred, the Village had been made aware of the

complaints regarding the Plaintiff’s establishment occurring during the effective period of the

Plaintiff’s probationary cabaret license. (Id., ¶ 36.) At the meeting on February 28, 2017, the

Village Board exercised its discretion to grant the Plaintiff a cabaret license, but included

restrictions on hours of cabaret entertainment and a prohibition on outdoor cabaret entertainment.

(Id., ¶ 37.)

        Following the Village Board’s decision to grant the Plaintiff a restricted cabaret license,

the Plaintiff sought administrative review of the Village Board’s decision as provided for under

the Village ordinances and Wisconsin Statutes, but withdrew its request for review prior to the

administrative hearing scheduled for May 1, 2017. (Id., ¶ 38.)

        The Plaintiff commenced this action on February 1, 2019. (Dkt. #1.) In the original

Complaint, the Plaintiff named the Village as the lone defendant, asserting claims for violations of

42 U.S.C. § 1983 based upon alleged substantive due process and equal protection violations. (Id.,

¶¶ 34–47.) In support of these claims, the Plaintiff alleged that it “satisfied all obligations during

the probationary period without complaint from any resident” such that the Village Board lacked

a basis to place restrictions on the Plaintiff’s regular cabaret license. (Id., ¶ 37.) In addition, the

Plaintiff alleged that then-Village Trustee Joseph Cardinali had a “personal animus and motivation

to put the Somers House out of business” such that the Plaintiff was treated differently than other

establishments. (Id., ¶ 45.)




                                                  4

           Case 2:19-cv-00175-PP Filed 09/03/20 Page 4 of 26 Document 61
       The Plaintiff then filed an Amended Complaint on March 29, 2019, which is presently still

the operative pleading in this matter. (Dkt. #12.) In the Amended Complaint, the Plaintiff adds

Village Clerk Timothy Kitzman and Village Attorney Jeffrey Davison as named defendants in

addition to the Village, now asserting the following causes of action: (1) violation of 42 U.S.C.

§ 1983, based upon substantive due process, against Mr. Kitzman and Mr. Davison, in their

individual capacities; (2) violation of 42 U.S.C. § 1983, based upon equal protection, against Mr.

Kitzman and Mr. Davison, in their individual capacities; (3) a Monell claim against Mr. Kitzman,

in his individual capacity; (4) a Monell claim against Mr. Davison, in his individual capacity; (5)

a Monell claim against John/Jane Doe(s), in his/her official capacity; and (6) a Monell claim against

the Village. (Id., ¶¶ 59–147.)

       Attached to the Amended Complaint is the Declaration of Joseph Cardinali, dated January

21, 2019. (Dkt. #12, Ex. C.) Relying on the Cardinali declaration, the Amended Complaint alleges

that Mr. Kitzman and Mr. Davison “duped” Mr. Cardinali “into believing that the Somers House

was a problem,” such that Mr. Cardinali “went about doing everything [he] could to cause their

business to close.” (Dkt. #12, ¶ 48.) The Amended Complaint further alleges that Mr. Cardinali

“was able to persuade the rest of the Board to vote to restrict the Somers House’s cabaret license”

despite “never being shown evidence of problems at The Somers House, despite being told

damning evidence existed.” (Id., ¶¶ 48, 54.) As will be described in detail in the below argument

sections, Mr. Cardinali was deposed in this case and could not support the underlying basis for his

conclusory statements in his declaration that he was “duped” and was never shown evidence of

problems at Plaintiff’s establishment. Additional relevant facts will be set forth in the below

argument sections.




                                                 5

          Case 2:19-cv-00175-PP Filed 09/03/20 Page 5 of 26 Document 61
                            SUMMARY JUDGMENT STANDARD

       A motion for summary judgment should be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Where factual disputes do exist, the non-movant’s version of events is

accepted as true at this stage of the proceedings. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986). The mere existence of some factual dispute does not defeat a summary judgment

motion; however, there must be a genuine issue of material fact for the cause of action to survive.

Id. at 247–48. “Material” means that the factual dispute must be outcome-determinative under

governing law. Contreras v. City of Chicago, 119 F.3d 1286, 1291 (7th Cir. 1997). Failure to

support any essential element of a claim renders all other facts immaterial. Celotex, 477 U.S. at

323.

       A “genuine” issue of material fact requires specific and sufficient evidence that, if believed

by a jury, would actually support a verdict in the nonmovant’s favor. Fed. R. Civ. P. 56(e);

Anderson, 477 U.S. at 249. Where the record taken as a whole could not lead a rational trier of

fact to find for the nonmoving party, there is no genuine issue for trial. Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                          ARGUMENT

       All of the Plaintiff’s claims should be dismissed on the merits and with prejudice. The

Plaintiff’s equal protection claim fails because the Plaintiff cannot show that it was intentionally

treated differently than any similarly situated party to the Plaintiff’s detriment. If anything, the

Plaintiff received more favorable treatment than the other most closely situated party—Upper

Deck, which was denied even a probationary cabaret license. In addition, the Plaintiff cannot show

that the placement of restrictions on the Plaintiff’s cabaret license lacked a rational basis.



                                                 6

          Case 2:19-cv-00175-PP Filed 09/03/20 Page 6 of 26 Document 61
Moreover, in light of the facts in the record, the highly suspect Declaration of Joseph Cardinali

does not advance any claim of “totally illegitimate animus” towards the Plaintiff by Defendants

Kitzman or Davison that would condemn the enforcement of the Village ordinances with respect

to the Plaintiff.

        Additionally, the Plaintiff’s substantive due process claim also fails for a few reasons.

First, the Plaintiff failed to allege and cannot show that available state remedies were inadequate,

meaning that the Plaintiff must show an additional constitutional violation to maintain a

substantive due process claim. The Plaintiff’s only other claim of a constitutional violation

invokes the equal protection clause and should be dismissed. Therefore, the Plaintiff cannot

maintain its substantive due process claim. Second, the Plaintiff cannot show that it was entitled

to an unrestricted cabaret license such that it had a protected property interest implicating

substantive due process concerns.       Third, the Plaintiff cannot show that the placement of

restrictions on the Plaintiff’s regular cabaret license was arbitrary and irrational.

        Even if the Plaintiff could show a constitutional violation, which it cannot, Defendants

Kitzman and Davison are entitled to qualified immunity, as their actions did not violate a clearly

established constitutional right.

        Lastly, the Plaintiff’s Monell claims must be dismissed. First, the Plaintiff’s Monell claims

against Defendants Kitzman and Davison, in their official capacities, should be dismissed as

redundant given that a Monell claim is also asserted against the Village. Second, as Monell claims

require an underlying constitutional violation, and the Plaintiff cannot show that a constitutional

violation occurred, the Plaintiff’s Monell claims must fail.




                                                   7

           Case 2:19-cv-00175-PP Filed 09/03/20 Page 7 of 26 Document 61
I.     The Plaintiff’s 42 U.S.C. § 1983 claim based upon equal protection must be dismissed
       because: (1) the Plaintiff has failed to show that it was intentionally treated
       differently from others similarly situated and that the Village’s actions lacked a
       rational basis, and (2) the Plaintiff has failed to show totally illegitimate animus
       toward the Plaintiff by the Village.

       The Plaintiff’s equal protection claims against the individually named Defendants must be

dismissed. While the Equal Protection Clause of the Fourteenth Amendment has traditionally been

a safeguard against state and local government discrimination on the basis of race, national origin,

sex, and other class-based distinctions, it is also understood “to protect individuals against purely

arbitrary government classifications.” Geinosky v. City of Chicago, 675 F.3d 743, 746 (7th Cir.

2012). Here, the Plaintiff fails to allege that it is in any way part of a protected class that would

be entitled to heightened scrutiny when evaluating its equal protection claim. Therefore, the

Plaintiff’s claim appears to be a “class-of-one” equal protection claim as recognized by the United

States Supreme Court in Village of Willowbrook v. Olech, 528 U.S. 562 (2000) (per curiam).

       A.      Legal Standard for Equal Protection Claims

       As the Seventh Circuit has observed, a paradigmatic class-of-one claim is illustrated where

“a public official, with no conceivable basis for his action other than spite or some other improper

motive (improper because unrelated to his public duties) comes down hard on a hapless private

citizen.” Lauth v. McCollum, 424 F.3d 631, 633 (7th Cir. 2005). “As one moves away from the

paradigmatic case, the sense of a wrong of constitutional equity, and of a need for a federal remedy,

attenuates.” Id.

       In order to prevail on its class-of-one equal protection claim, the Plaintiff must show: (1)

that it was “intentionally treated differently from others similarly situated”; and (2) “that there is

no rational basis for the difference in treatment.” Engguist v. Oregon Dept. of Agriculture, 553

U.S. 591, 601 (2008). A plaintiff and others are “similarly situated” where they are “identical or

directly comparable in all material respects.” LaBella Winnetka v. Village of Winnetka, 628 F.3d

                                                  8

          Case 2:19-cv-00175-PP Filed 09/03/20 Page 8 of 26 Document 61
937, 942 (7th Cir. 2010). Further, in order for a governmental action to pass muster under rational

basis scrutiny, the act must simply “be rationally related to a legitimate government interest.” Lyng

v. Int’l Union, 485 U.S. 360, 370 (1988). The Supreme Court has alluded to the rational basis

standard as the “minimum” standard of review when scrutinizing a governmental action, Board of

Trustees v. Garrett, 531 U.S. 356, 366 (2001), and has described the standard as “typically quite

deferential,” Lyng, 485 U.S. at 370. Indeed, “[g]overnmental action only fails rational basis

scrutiny if no sound reason for the action can be hypothesized.” Lamers Dairy, Inc. v. USDA, 379

F.3d 466, 473 (7th Cir. 2004).

       Alternatively, to succeed in its equal protection claim, the Plaintiff must show “that the

government is treating unequally those individuals who are prima facie identical in all relevant

respects, and that the cause of the differential treatment is a ‘totally illegitimate animus toward the

plaintiff by the defendant.’” Nevel v. Village of Schaumburg, 297 F.3d 673, 681 (7th Cir. 2002)

(quoting Albiero v. City of Kankakee, 246 F.3d 927, 932 (7th Cir. 2001)). This alternative approach

is reserved for “unusual circumstances,” and “even under this alternative approach ‘if the

government would have taken the action anyway, the animus will not condemn the action.’”

FKFJ, Inc. v. Village of Worth, No. 18 C 2828, U.S. Dist. LEXIS 102293, * 31 (E.D. Ill. Jun. 11,

2020) (quoting Nevel, 297 F.3d at 681).

       Under either test, the Seventh Circuit has frequently ruled in favor of municipalities

regarding equal protection claims in the context of zoning, licensing, or permitting decisions—

including some which are factually similar to this case. See, e.g., Flying J, Inc. v. City of New

Haven, 549 F.3d 538, 546–48 (7th Cir. 2008) (affirming the district court’s dismissal of the

plaintiff’s equal protection claim because the plaintiff alleged that the city had “maliciously and

spitefully” amended a zoning ordinance to prevent the plaintiff’s prospective development, but



                                                  9

          Case 2:19-cv-00175-PP Filed 09/03/20 Page 9 of 26 Document 61
failed to allege that the ordinance had been applied to anyone else); Aida Food & Liquor, Inc. v.

City of Chicago, 439 F.3d 397, 402–03 (7th Cir. 2006) (affirming the district court’s dismissal of

the plaintiffs’ class-of-one claim because the plaintiffs “produced no evidence of animus” besides

a plaintiff’s “deposition testimony that many people in the community have told him that [a city

alderman] has ‘ill will’” toward the plaintiff and his store”); Herro v. City of Milwaukee, 44 F.3d

550, 551–53 (7th Cir. 1995) (affirming the district court’s grant of summary judgment to the city

where the city presented evidence that it denied the plaintiff a tavern license but granted a tavern

license to another individual regarding the same property because the latter procured work permits

and provided renovation plans for the property, thus constituting a rational basis).

       B.      The Plaintiff’s pleadings and filings are both misleading and untrue; the
               Plaintiff fails to meet its burden to show that an equal protection violation
               occurred.

       In this case, the Plaintiff cannot establish that it was treated negatively relative to similarly-

situated entities, nor can it show that the placement of restrictions on the Plaintiff’s cabaret license

was without a rational basis or was the result of “totally illegitimate animus.” Troublingly, despite

already amending its pleadings once and now seeking to yet again amend its pleadings, the

Complaint, Amended Complaint, and Proposed Second Amended Complaint all contain

misleading allegations. Moreover, the Declaration of Joseph Cardinali, which is central to the

Plaintiff’s entire case, contains conclusory statements which are patently false, and are not

supported by Mr. Cardinali’s own deposition testimony.

       First, the Plaintiff’s pleadings are misleading with respect to factual allegations which are

material to the issue of whether an equal protection violation occurred. In its original Complaint,

the Plaintiff alleges that “[i]n the spring of 2016, Plaintiff and four other similarly-situated

establishments applied for probationary cabaret licenses,” and that the Plaintiff received an

unrestricted probationary cabaret license. (Dkt. #1, ¶ 15.) The Plaintiff does not allege the names

                                                  10

         Case 2:19-cv-00175-PP Filed 09/03/20 Page 10 of 26 Document 61
of any such establishment nor describe in any way how those establishments were similarly

situated. These same allegations appear in both the Amended Complaint and Proposed Second

Amended Complaint. (Dkt. #12, ¶ 20; Dkt. #49, Ex. 1, ¶ 20.)

        These allegations are misleading. The Plaintiff’s allegations tend to imply that there were

only four other applicants for probationary cabaret licenses, and that the Village granted

probationary cabaret licenses to all the applicants. But the Plaintiff omits the fact that in actuality,

five other establishments applied for probationary cabaret licenses, specifically the following:

Kenosha Country Club, Cortese Restaurant, Hob Nob Restaurant, Icky Ricky’s and Upper Deck.

(DSPMF, ¶ 14.)

        This detail is central to the issue of whether an equal protection violation occurred here,

given that the Plaintiff asserts a class of one equal protection claim based upon its allegation that

it was similarly situated to those entities that received unrestricted probationary and\regular cabaret

licenses. While the Plaintiff, Kenosha Country Club, Cortese Restaurant, Hob Nob Restaurant,

and Icky Ricky’s all received probationary cabaret licenses, the Village denied Upper Deck’s

probationary license application due to a myriad of disturbances and safety issues stemming from

Upper Deck. (Id., ¶¶ 17–27.) The Plaintiff was undoubtedly aware of these facts at the time it

commenced this action, as both the Plaintiff’s and Upper Deck’s probationary cabaret license

applications were addressed at length on-the-record at a May 24, 2016, Village Board meeting,

which representatives of the Plaintiff attended and spoke at. (Id., ¶ 20.)

        The facts in record reflect that, if anything, the Plaintiff was most closely situated to Upper

Deck—not the other cabaret license applicants. At the May 24, 2016, Village Board meeting, the

Village Board specifically addressed police calls regarding each of the applicants. (Id., ¶¶ 19–27.)

Village Trustee Jack Aupperle, who was the Village liaison with the Kenosha Sheriff’s



                                                  11

         Case 2:19-cv-00175-PP Filed 09/03/20 Page 11 of 26 Document 61
Department, noted that the Plaintiff’s establishment and Upper Deck had been the subject of a

nearly identical number of police calls in the year prior—twenty-three for the former, and twenty-

six for the latter. (Id., ¶ 23.)

        By comparison, the police calls regarding the other four establishments combined totaled

less than twenty-five percent of the Plaintiff’s establishment and Upper Deck. (Id., ¶¶ 17, 23.) In

addition, during the probationary cabaret license period, there were reports of numerous police

calls to the Plaintiff’s establishment for a variety of complaints and incidents on a level unrivaled

by the other four establishments holding probationary cabaret licenses. (Id., ¶ 29.) This significant

disparity in police involvement reflects how the Plaintiff’s establishment was not similarly situated

to the other four establishments that received a probationary cabaret license. It is difficult to

envision how the Plaintiff’s establishment can be considered “identical or directly comparable in

all material respects” to the other four establishments that received a probationary cabaret license

and unrestricted regular cabaret license.

        The Plaintiff’s failure to reference Upper Deck, its probationary cabaret license application,

or the Village Board’s denial of Upper Decks application, at any point in its Complaint, Amended

Complaint, or Proposed Second Amended Complaint, is quite telling, as these facts cut directly

against the Plaintiff’s class-of-one equal protection claim. Indeed, the very facts considered by

the Village Board overwhelmingly reflect that the one cabaret license applicant most closely

situated to the Plaintiff was Upper Deck, which unlike the Plaintiff, was denied even a probationary

cabaret license. Thus, if anything, the Plaintiff received more favorable treatment than the most

closely situated cabaret license applicant.

        Moreover, assuming Defendants Kitzman and Davison actually influenced the Village

Board to place restrictions on the Plaintiff’s cabaret license, the Plaintiff cannot show that there



                                                 12

          Case 2:19-cv-00175-PP Filed 09/03/20 Page 12 of 26 Document 61
was not a rational basis to do so. The Village ordinances empower the Village Board to, in its

discretion, impose conditions on any probationary or regular cabaret license for purposes such as

noise reduction, crowd control, and the public safety and welfare. (Id., ¶¶ 9, 12.) Not only was

there at least one written complaint made by a neighbor of the Plaintiff prior to the Plaintiff’s

receipt of a probationary cabaret license, but as noted above, there were ample police reports

regarding numerous incidents, including a weekend in January 2016 when over twenty patrons

received underage drinking citations. (Id., ¶¶ 17–18, 24.) In considering whether to grant the

Plaintiff a probationary cabaret license, the Village Board expressly considered that weekend in

January 2016, along with the myriad other police calls made in the year prior. (Id., ¶¶ 21–27.)

The Village Board even informed the Plaintiff on the record at the May 24, 2016, meeting that it

was down to its last strike, but that it would be given another chance. (Id., ¶¶ 26–27.)

        Additionally, though the Plaintiff claims it had no issues during the probationary cabaret

license period, that claim is refuted by sheriff’s reports indicating calls to the police regarding

noise complaints, disorderly conduct, battery, and other issues. (Id., ¶ 29.) The Village was aware

of these reports prior to determining whether to grant the Plaintiff a regular cabaret license, and if

so, what restrictions to place on that license. (Id., ¶¶ 36–37.) There was an abundantly rational

basis to place restrictions on the Plaintiff’s regular cabaret license.

        Additionally, the facts in the record do not support any contention that the Defendants acted

with some sort of “illegitimate animus” towards the Plaintiff in placing restrictions on the

Plaintiff’s regular cabaret license. Such a claim is largely based upon the Declaration of Joseph

Cardinali, who asserts in his declaration that Defendants Kitzman and Davison caused him to carry

out a personal vendetta against the Plaintiff. (Dkt. #12, Ex. C, ¶ 10.) Mr. Cardinali further attests

that “the Village never confirmed that it had any documentation of any complaints or issues with



                                                  13

         Case 2:19-cv-00175-PP Filed 09/03/20 Page 13 of 26 Document 61
Somers House,” that he “never saw a single sheriff’s report or police report against Somers

House.” (Id., ¶¶ 11–12.)

       Simply put, the conclusory statements in Mr. Cardinali’s declaration relied upon by

Plaintiff are false. Mr. Cardinali could not support the underlying basis for the conclusory

statements in his declaration during his deposition. Where “common sense and human experience”

compel a conclusion that a declaration is false, at a minimum, a court may in its discretion choose

to not accept the declaration as true. Alexander v. Caraustar Indus., 930 F. Supp. 2d 947, 951

(N.D. Ill. 2013). A false statement in a declaration made under penalty of perjury can also form

grounds for dismissal of a matter in its entirety. See id. at 958–962 (dismissing an action where

the plaintiffs’ filed “glaring[ly]” false declarations containing perjurious statements, which

required discovery and depositions to “ferret them out,” and where the plaintiffs failed to provide

any plausible explanation for the false statements).

       In his declaration, Mr. Cardinali avers that he believes that no sheriff’s reports or police

reports existed. (Dkt. #12, Ex. C, ¶ 27.) He further attests, “I was led to believe that police

presence was constantly required at Somers House, that complaints from residents were common,

and that police reports were plentiful. I now know that none of this was true.” (Id., ¶ 26.) These

conclusory statements are not supported by Mr. Cardinali’s own deposition testimony, where he

admitted that in 2016, he was made aware of problems at the Plaintiff’s establishment on multiple

occasions. Mr. Cardinali admitted that he received an email from Trustee Aupperle on January 9,

2016, regarding seventeen underage drinking citations issued to patrons of the Plaintiff’s

establishment. (DSPMF, ¶ 47.) Mr. Cardinali also admitted that he was aware of an email sent

from Village Board President George Stoner to Trustee Aupperle regarding the incident, where

Mr. Stoner requested that Trustee Aupperle and Mr. Cardinali look into the matter and provide a



                                                14

         Case 2:19-cv-00175-PP Filed 09/03/20 Page 14 of 26 Document 61
recommendation. (Id.) Mr. Cardinali testified that he and Trustee Aupperle subsequently met to

discuss the incident. (Id.) Mr. Cardinali further admitted during his deposition that he was present

at the May 24, 2016, meeting to address Plaintiff’s probationary license when Trustee Aupperle

read from a sheriff’s report detailing over twenty complaints leading to police visits in the year

prior. (Id., ¶ 48.)

        Mr. Cardinali also admitted during his deposition that he did nothing before making the

statement in his January of 2019 declaration that “[he] now believe[s] [damning reports of the

Somers House bad acts] do not exist or were severely exaggerated” to try to confirm whether those

damning reports actually existed. (Id., ¶ 49.) Further, Mr. Cardinali admitted at his deposition

that at least one investigative report that would fall into the category of reports he believed did not

exist at the time he signed his declaration was presented to him for the first time during his

deposition. (Id., ¶ 50.) The notion that Mr. Cardinali “now know[s]” there were no issues at the

Plaintiff’s establishment is truly remarkable given that Mr. Cardinali admits he was previously

made aware of numerous, verified police reports regarding issues at the Plaintiff’s establishment

and undertook no measures to investigate those reports at any time. As reflected in his deposition

testimony, Mr. Cardinali’s declaration containing conclusory statements is false and could not be

supported by underlying facts, and should at a minimum be disregarded for the purposes of

summary judgment.

        Further, even assuming for purposes of this motion only that certain Village trustees or

officials harbored any animus towards the Plaintiff, it does not change the fact that there were a

host of legitimate reasons for imposing restrictions on the Plaintiff’s regular cabaret license.

Therefore, any animus, to the extent it existed, “will not condemn the action.” See FKFJ, Inc.,

2020 U.S. Dist. LEXIS 102293 at * 31.



                                                  15

          Case 2:19-cv-00175-PP Filed 09/03/20 Page 15 of 26 Document 61
        Accordingly, the Plaintiff cannot show that the Village Board’s decision to grant the

Plaintiff a restricted cabaret license lacked a rational basis or was the result of “totally illegitimate

animus.” There were numerous reports of incidents, complaints, and other issues at the Plaintiff’s

establishment occurring before and during the Plaintiff’s probationary cabaret license. The Village

Board relied on those reports in first granting the Plaintiff a probationary cabaret license with the

understanding that the Plaintiff was down to its last proverbial strike, and then granting the Plaintiff

a regular cabaret license with restrictions placed upon it. Mr. Cardinali’s declaration containing

unsupported conclusory statements does not subvert those facts.

        Because the Plaintiff cannot show that it was treated differently than similarly-situated

entities and cannot show that the Village Board’s placement of restrictions on the Plaintiff’s

regular cabaret license lacked a rational basis or was the result of “totally illegitimate animus,” the

Plaintiff’s equal protection claim must be dismissed.

II.     The Plaintiff’s 42 U.S.C. § 1983 claim based on substantive due process must be
        dismissed because: (1) the Plaintiff failed to allege that state law remedies were
        inadequate, (2) the Plaintiff lacked a property interest in an unrestricted cabaret
        license, and (3) the evidence in the record fails to show arbitrary or irrational acts.

        The Plaintiff also alleges a substantive due process violation against the individually-

named Defendants. Specifically, the Plaintiff alleges that it “has a known property interest in

receiving an unrestricted cabaret license under the Village’s ordinances,” seemingly based on its

allegation that it “received its probationary license without any restrictions and satisfied all

obligations during the probationary period without any complaint from any resident.” (Dkt. #12,

¶¶ 62–63.) The Plaintiff further alleges that the Defendants Kitzman and Davison influenced the

Village Board to “irrationally and arbitrarily” place restrictions on the Plaintiff’s cabaret license,

thus violating its right to substantive due process. (Id., ¶ 80.)




                                                   16

         Case 2:19-cv-00175-PP Filed 09/03/20 Page 16 of 26 Document 61
         A.     Legal Standard for Substantive Due Process Claims

         From the outset, it is noteworthy that the Seventh Circuit has recently recognized that

“[s]uccessful constitutional challenges to state and local land-use decisions generally rely on the

takings clause of the Fifth Amendment (as incorporated by the Fourteenth) or the equal protection

clause of the Fourteenth Amendment.” CEnergy-Glenmore Wind Farm #1, LLC v. Town of

Glenmore, 769 F.3d 485, 487 (7th Cir. 2014). While the Supreme Court and Seventh Circuit have

“acknowledged at least the theoretical possibility” that a land-use decision could violate

substantive due process rights, neither the Supreme Court nor Seventh Circuit has ever

“definitively concluded that any land-use decision actually amounted to a deprivation of property

without substantive due process.” Id. at 488 (“We have held repeatedly that a plaintiff who ignores

potential state law remedies cannot state a substantive due process claim based on a state-created

property right.”).

         To prevail in a 42 U.S.C. § 1983 claim based on substantive due process, the Plaintiff must

prove:    “(1) that the claimed interest is a property or liberty interest under the fourteenth

amendment; (2) that 'the alleged loss . . . amounted to a deprivation'; and (3) that the deprivation

was without due process of law.” Bayview-Lofberg’s, Inc. v. Milwaukee, 905 F.2d 142, 144 (7th

Cir. 1990) (quoting Polenz v. Parrott, 883 F.2d 551, 555 (7th Cir. 1989)). A deprivation is without

due process of law in a substantive due process context when the government acts in a manner

which is “arbitrary and irrational.” See Contreras, 119 F.3d at 1294–95.

         B.     The Plaintiff failed to allege that no adequate state law remedies
                existed.

         The Defendants previously argued in their Motion to Dismiss that the Plaintiff failed to

exhaust state remedies. (See Dkt. #14.) That argument was based on a reading of the Amended

Complaint as invoking the Takings Clause of the Fifth Amendment, not due process protection


                                                 17

          Case 2:19-cv-00175-PP Filed 09/03/20 Page 17 of 26 Document 61
under the Fourteenth Amendment. (See id.) Of course, the Court has since ruled that the Plaintiff

is not asserting a claim invoking the Takings Clause. (Dkt. #29.)

         Notably, with regards to substantive due process claims based on a deprivation of a state-

created property interest, the Seventh Circuit has fashioned out a unique and more-stringent test

than other circuits, additionally requiring the plaintiff to show “that the [government] committed

a separate constitutional violation or that state law remedies are inadequate.” Contreras, 119 F.3d

at 1295.2 Indeed, the Seventh Circuit has “held repeatedly that a plaintiff who ignores potential

state law remedies cannot state a substantive due process claim based on a state-created property

right.” CEnergy, 769 F.3d at 488–89; see, e.g., Contreras, 119 F.3d at 1295 (concluding that the

plaintiffs’ substantive due process claims must fail because the plaintiffs did not show an

independent constitutional violation and “have attempted neither in the District Court . . . nor here

on appeal to show that state law remedies are inadequate); Doherty v. City of Chicago, 75 F.3d

318, 326 (7th Cir. 1996); Labella Winnetka v. Village of Winnetka, Case No. 07-C-6633, 2009

U.S. Dist. LEXIS 21593 (N.D. Ill. March 18, 2009) (dismissing the plaintiff’s substantive due

process claim because the plaintiff only provided a conclusory allegation that it “has no state law

remedy available to it to address this unlawful conduct by the [Defendants]”).

         Here, at no point in the Plaintiff’s Amended Complaint does it allege that state law

remedies were inadequate. Nor can the Plaintiff show that state law remedies were inadequate.

The Plaintiff could have sought review with the Village, followed by review in the state court

system. Though the Plaintiff initially sought administrative review and even obtained a hearing



2
 The Seventh Circuit has explained the rationale for its test, stating, “Without this requirement, procedural due process
claims based on ‘random and unauthorized’ deprivations of property (which might also be described as ‘arbitrary’)
could be brought as substantive due process claims even when a post-deprivation remedy was available.” CEnergy,
769 F.3d at 489. The court in CEnergy further explained that holding otherwise would “undermine” Supreme Court
decisions holding “that a post-deprivation remedy is sufficient to satisfy due process in such situations.” Id. (citing
Hudson v. Palmer, 468 U.S. 517 (1984); Parratt v. Taylor, 451 U.S. 527 (1981)).

                                                          18

           Case 2:19-cv-00175-PP Filed 09/03/20 Page 18 of 26 Document 61
date, it elected to abandon that avenue prior to the scheduled May 1, 2017 hearing. (DSPMF,

¶ 38.) This failure means that under the analysis set forth in Contreras, the Plaintiff’s substantive

due process claim cannot survive absent a showing of a separate constitutional violation. Since

the only other constitutional violation asserted is a violation of the equal protection clause, the

Plaintiff’s substantive due process claim in this matter necessarily depends on the success of its

equal protection claim. As discussed above, the Plaintiff’s equal protection claim fails, meaning

that its substantive due process claim also must fail under Contreras.

       C.      The Plaintiff cannot show that it had a property interest in an
               unrestricted cabaret license.

       Additionally, the Plaintiff cannot show that it had a property interest in an unrestricted

cabaret license such that a substantive due process violation could have occurred. The Seventh

Circuit has recognized that “where a municipal ordinance provides substantive criteria which, if

met, dictate the issuance of a permit, an applicant who has met those criteria might assert a

legitimate claim of entitlement to the permit.” Polenz, 883 F.2d at 556. However, the crucial word

is “entitlement.” “To have a property interest in a benefit, a person clearly must have more than

an abstract need or desire for it. He must have more than a unilateral expectation of it. He must,

instead, have a legitimate claim of entitlement to it.” Board of Regents v. Roth, 408 U.S. 564, 577

(7th Cir. 1972). To the extent an application for a license or permit “appeals to discretion rather

than to rules, there is no property [interest].” Scott v. Village of Kewaskum, 786 F.2d 338, 339

(7th Cir. 1986).

       Indeed, the Seventh Circuit has held that where a statute or ordinance leaves municipalities

with discretion in deciding whether or not to issue a particular entity a license or permit, there is

no entitlement to such a license or permit, and therefore no property interest is created by the mere

filing of a license or permit application. See, e.g., Bayview-Lofberg’s, 905 F.2d 142 (rejecting the

                                                 19

         Case 2:19-cv-00175-PP Filed 09/03/20 Page 19 of 26 Document 61
plaintiff’s substantive due process claim because the Wisconsin statute in question left

municipalities with a “great deal of discretion” in issuing licenses, meaning that the plaintiff was

not entitled to a liquor license merely by applying for one and thus had no protected property

interest); Village of Kewaskum, 786 F.2d at 339–40 (holding that the plaintiff failed to identify a

property interest in a liquor license because the Wisconsin Statutes afford municipalities the

discretion to grant liquor licenses “to such persons as they deem proper” and “no fact or set of

facts creates a right to a license”).

        Here, the decision-making process regarding whether to grant a cabaret license to a

particular applicant is rife with discretion that obviates the notion that the Plaintiff had any

entitlement to an unrestricted cabaret license. Under § 12.15(B)(5) of the Village ordinances, the

Village Board is required to consider an application for a probationary cabaret license, assuming

certain procedural prerequisites occur. (DSPMF, ¶¶ 5–6.) However, the Village Board has

discretion to grant or deny an application. (Id., ¶ 7.) In addition, the Village Board has discretion

to grant probationary licenses “based upon the written agreement of the applicant to comply with

conditions set forth by the Village Board,” which must be related to “the safety, health and welfare

of the general population including noise and crowd disturbances and parking.” (Id., ¶ 9.)

Following the probationary period, the Village Board again may grant a regular license “based

upon the written agreement of the applicant to comply with conditions set forth by the Village,”

which “may be imposed [to] address the safety, health and welfare of the general population

including noise and crowd disturbances and parking.” (Id., ¶ 12.)

        As explained above, the Village Board exercised its discretion to place restrictions on the

Plaintiff’s regular cabaret license based on reports of noise complaints, disorderly conduct, and

other issues occurring prior to and during the effective period of the Plaintiff’s probationary cabaret



                                                  20

          Case 2:19-cv-00175-PP Filed 09/03/20 Page 20 of 26 Document 61
license. (Id., ¶¶ 29, 36–37.) These restrictions, which included a reduction in hours during which

cabaret entertainment may be offered, a ban on outside cabaret entertainment, and a requirement

that the back door remain shut, relate directly to “noise and crowd disturbances” contemplated in

the Village ordinances. (See id., ¶ 37.) Therefore, the Plaintiff can hardly claim that the Village

Board had no discretion regarding the Plaintiff’s regular cabaret license application such that the

Plaintiff was entitled to receive an unrestricted regular cabaret license simply by filing an

application for the same. The Plaintiff thus cannot show that it had a property interest in receiving

an unrestricted cabaret license, and its substantive due process claim accordingly fails.

        D.     Additionally, the Plaintiff cannot show that the placement of
               restrictions on the Plaintiff’s cabaret license was arbitrary and
               irrational.

        Lastly, the Plaintiff cannot show that the Defendants deprived the Plaintiff of any property

interest without due process of law. As stated above, in a substantive due process context, a

deprivation without due process of law occurs when the deprivation is “arbitrary and irrational.”

See Contreras, 119 F.3d at 1294–95. Notably, where discretionary decisions pertaining to local

land use are at issue, as in this case, a plaintiff “must overcome a presumption that the decision

was reasonable and prove that the decision was irrational.”         See Polenz, 883 F.2d at 558

(addressing a substantive due process claim regarding a discretionary decision of local zoning

officials).

        The Plaintiff cannot overcome this presumption. As explained in detail previously,

Defendants Kitzman and Davison, along with the Village Board members, were aware of

numerous complaints involving noise, disorderly conduct, underage drinking, and other issues

with the Plaintiff’s establishment occurring prior to and during the Plaintiff’s probationary cabaret

license period. The Village Board did not deny the Plaintiff a regular cabaret license, but placed



                                                 21

          Case 2:19-cv-00175-PP Filed 09/03/20 Page 21 of 26 Document 61
restrictions on the license in an attempt to curb the myriad issues reported with the Plaintiff’s

establishment while still allowing the Plaintiff to operate as a cabaret. Mr. Cardinali’s declaration

containing unsupported conclusory statements does nothing to overcome the presumption in the

Village’s favor or the facts in the record reflecting the reasonable rationale for the placement of

restrictions on the Plaintiff’s regular cabaret license.

III.    Additionally, the Plaintiff’s 42 U.S.C. § 1983 claims against Defendants Kitzman and
        Davison, in their individual capacities, must be dismissed because those Defendants
        have qualified immunity.

        In addition, the Plaintiff’s 42 U.S.C. § 1983 claims for alleged substantive due process and

equal protection against Defendants Kitzman and Davison, in their individual capacities, must be

dismissed because both Defendants are entitled to qualified immunity. Under the doctrine of

qualified immunity, “government officials performing discretionary functions, generally are

shielded from liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.”

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Once a defendant sufficiently pleads the

affirmative defense of qualified immunity, a plaintiff must establish two elements: (1) that the

facts alleged or shown “make out a violation of a constitutional right,” and (2) “that the right at

issue was ‘clearly established’ at the time of the defendant’s alleged misconduct.” Id. “If either

inquiry is answered in the negative, the defendant official is protected by qualified immunity.”

Reed v. Palmer, 906 F.3d 540, 546 (7th Cir. 2018) (internal quotation marks omitted).

        Regarding the second prong of the test, “[t]o be clearly established at the time of the

challenged conduct, the right’s contours must be sufficiently clear that every reasonable official

would have understood that what he is doing violates that right.” Id. (internal quotation marks

omitted).     “The crucial question is whether the official acted reasonably in the particular



                                                  22

            Case 2:19-cv-00175-PP Filed 09/03/20 Page 22 of 26 Document 61
circumstances that he or she faced.” Id. (alterations in original) (internal quotation marks omitted).

Typically, to show that a constitutional right was “clearly established,” a plaintiff “must point to a

closely analogous case finding the alleged violation unlawful.” Id. (internal quotation marks

omitted). While an identical case is not required, “‘existing precedent must have placed the

statutory or constitutional question beyond debate.’” Id. (quoting Mullenix v. Luna, 136 S. Ct.

305, 308 (2015) (per curiam)).

        Here, the Defendants raised the affirmative defense of qualified immunity as to the

individually named Defendants in their answer to the Amended Complaint. (Dkt. #13 at 16.) In

turn, the Plaintiff cannot meet its burden to overcome the application of qualified immunity to

Defendants Kitzman and Davison. First, as discussed at length above, the facts in the record do

not “make out a violation of a constitutional right.” See Harlow, 457 U.S. at 818. On that basis

alone, Defendants Kitzman and Davison are entitled to qualified immunity.

        Second, even if the facts in the record indicated some violation of a constitutional right,

there was no “clearly established” right at the time the Plaintiff received a restricted cabaret license.

There is little analogous case law in the Seventh Circuit regarding qualified immunity in the

context of permitting or licensing decisions with respect to local taverns or similar properties. In

Cathy’s Tap, Inc. v. Village of Mapleton, 65 F. Supp. 2d 874 (C.D. Ill. 1999), the district court

held that the Village of Mapleton’s mayor/board president was entitled to qualified immunity

where the village board revoked the plaintiff’s liquor license for violating an ordinance banning

live nude dancing. Id. at 893-94. The ordinance was enacted after the plaintiff was granted a

liquor license, and the plaintiff challenged the constitutionality of the ordinance. Id. The court

held that the mayor/board president was entitled to qualified immunity because the law regarding




                                                   23

         Case 2:19-cv-00175-PP Filed 09/03/20 Page 23 of 26 Document 61
the constitutionality of the enactment and enforcement of the ordinance “was anything but well-

settled.” Id.

        Similarly here, the Plaintiff’s claimed constitutional right is anything but “well-settled.”

The Village ordinances provided the Village Board with discretion to grant or deny cabaret license

applications, as well as grant a cabaret license subject to certain restrictions. Defendants Davison

and Kitzman provided information to the Village Board, and the Village Board exercised its

discretion in granting the Plaintiff a restricted cabaret license. A sweep of case law regarding

qualified immunity does not reveal a closely analogous case where a constitutional right akin to

that which the Plaintiff is claiming has been “clearly established.” In other words, this is the

precise sort of scenario where the doctrine of qualified immunity applies to individually named

defendants such as Mr. Kitzman and Mr. Davison. Accordingly, notwithstanding the fact that the

Plaintiff’s substantive due process and equal protection claims should be dismissed on the merits,

Defendants Kitzman and Davison are entitled to qualified immunity and should be dismissed from

this action.

IV.     The Plaintiff’s Monell claims must be dismissed because: (1) a Monell claim against
        Defendants Kitzman and Davison, in their official capacities, is redundant; and (2)
        because no constitutional violation occurred.

        A.      The official capacity claims asserted against Defendants Kitzman and
                Davison should be dismissed as redundant.

        In addition to suing Defendants Kitzman and Davison in their individual capacities, the

Plaintiff asserts Monell claims against them in their official capacities. Specifically, the Plaintiff

claims that Defendants Kitzman and Davison violated the Plaintiff’s constitutional rights through

creating, adopting, and enforcing an unconstitutional policy as it related to the cabaret license

application process. (Dkt. #20, ¶¶ 113–134.) Because official capacity claims under Monell

against individuals are essentially claims against the municipality, they should be dismissed when

                                                 24

          Case 2:19-cv-00175-PP Filed 09/03/20 Page 24 of 26 Document 61
the municipality is named. See Budd v. Motley, 711 F.3d 840, 843–44 (7th Cir. 2013) (citing

Monell v. New York City Dept. of Social Servs., 436 U.S. 658, 690, n.55 (1978)); Jungels v. Pierce,

825 F.2d 1127, 1129 (7th Cir. 1987); Comsys, Inc. v. City of Kenosha Wisconsin, 223 F. Supp.

792, 802 (E.D. Wis. 2016). Since the Village is named here, the Monell claims against Defendants

Kitzman and Davison in their official capacities should be dismissed.

       B.      In addition, the Plaintiff’s Monell claim against the Village should also
               be dismissed because the Plaintiff cannot show that a constitutional
               violation occurred.

       The Supreme Court has restricted the scope of municipal liability under 42 U.S.C. § 1983

to “action[s] pursuant to official municipal policy of some nature [which] caused a constitutional

tort.” Monell, 436 U.S. at 691. It is well-established that any Monell claim necessarily depends

on the occurrence of an underlying constitutional violation. Elizarri v. Sheriff of Cook Cty., 901

F.3d 787, 792 (7th Cir. 2018) (“[I]t is established that a municipality cannot be held liable without

an underlying violation of the Constitution by a municipal employee.”). For the numerous reasons

already stated with respect to the Plaintiff’s equal protection and substantive due process claims,

no constitutional violation occurred in this case.      Since the Plaintiff cannot show that the

individually named Defendants committed any constitutional violation, the Plaintiff’s Monell

claim against the Village must necessarily fail.

                                         CONCLUSION

       This case boils down to a local tavern that is upset about conditions placed upon its cabaret

license issued properly by the Village of Somers under the Village ordinances. While the Plaintiffs

may be unhappy with those restrictions, for the reasons set forth above, no equal protection or

substantive due process violation occurred with respect to the Plaintiff. Moreover, Defendants

Kitzman and Davison are entitled to qualified immunity, as the Plaintiff cannot show that any



                                                   25

         Case 2:19-cv-00175-PP Filed 09/03/20 Page 25 of 26 Document 61
violation of a clearly established constitutional right occurred. Lastly, the Plaintiff’s Monell claims

fail as to all Defendants, as no underlying constitutional violation occurred and the Plaintiff’s

Monell claims against Defendants Kitzman and Davison, in their official capacities, is redundant.

       Dated at Milwaukee, Wisconsin, this 3rd day of September, 2020.


                                               s/ Jason P. Gehring
                                               State Bar No. 1061084
                                               Andrew S. Hovestol
                                               State Bar No. 1102699
                                               Attorneys for Defendants the Village of Somers,
                                               Timothy Kitzman, and Jeffrey Davison
                                               Kasdorf, Lewis & Swietlik, S.C.
                                               One Park Plaza, Suite 500
                                               11270 West Park Place
                                               Milwaukee, WI 53224
                                               Phone: (414) 577-4000
                                               Fax: (414) 577-4400
                                               jgehring@kasdorf.com
                                               ahovestol@kasdorf.com




                                                  26

         Case 2:19-cv-00175-PP Filed 09/03/20 Page 26 of 26 Document 61
